UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September 27, 2007 TRANSATLANTIC HOLDINGS, INC. (Exact Name of Registrant as Specified in its Charter) Delaware (State or Other Jurisdiction of Incorporation) 1-10545 (Commission File Number) 13-3355897 (IRS Employer Identification No.) 80 Pine Street New York, New York (Address of Principal Executive Offices) 10005 (Zip Code) (212) 770-2000 (Registrant’s Telephone Number, Including Area Code) None (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d−2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e−4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 5 – Corporate Governance and Management Item 5.03.Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. On September 27, 2007, the Board of Directors of Transatlantic Holdings, Inc. (the “Company”) adopted amended and restated By-laws of the Company to provide for the ability of the Company to issue uncertificated securities.A copy of the Company’s Amended and Restated By-Laws is filed herewith as Exhibit 3.1 and is incorporated by reference herein. Section 9 – Financial Statements and Exhibits Item 9.01.Financial Statements and Exhibits (d) Exhibits. Exhibit 3.1 Transatlantic Holdings, Inc. By-Laws, as amended and restated on September 27, 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:October 3, 2007 TRANSATLANTIC HOLDINGS, INC. (Registrant) By: /s/ Gary A. Schwartz Name: Gary A. Schwartz Title: Senior Vice President and General Counsel Exhibit Index Exhibit No. Description 3.1 Transatlantic Holdings, Inc. By-Laws, as amended and restated on September 27, 2007.
